DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Ex parte Quayle action responsive to the reply filed on 07/25/2022.

Claims 1-3 and 7 have been amended. 
Claim 8 was added. 
Claims 1-8 are pending.
Amended specification and replacement drawing changes to Figs. 1-3 were filed for entry.

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 
Drawings -

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a decorative part from claim 3; a compass from claim 4; a GPS device from claim 5; and a light device from claim 6; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification -

The disclosure is objected to because of the following informalities:
Paragraph [0022], line 10 “the spring elements 111 112” should be - - the spring portions 111 112 - -.
Paragraph [0022], line 13, “the spring elements 111 112” should be - - the spring portions 111 112 - -.
Paragraph [0022], line 15, “these spring elements 111 112” should be - - the spring portions 111 112 - -.
Paragraph [0022], line 16, “the male snap portion 521” should be - - the head portion 521 - -.
Paragraph [0022], line 16, “the female socket 515” should be - - the round socket area 515 - -.
Paragraph [0022], line 18, “the female portion 515” should be - - the round socket area 515 - -.
Appropriate correction is required.

Claim Objections -

Claims 1-3 and 8 are objected to because of the following informalities: 
Claim 1, line 17, “the first and second spring portions” should be - - the first and second spring elements - -.
Claim 1, line 18, “the first and second spring portions” should be - - the first and second spring elements - -.
Claim 2, line 1, “The cord lock device” should be - - The device - -.
Claim 3, line 4, “the first and second spring portions” should be - - the first and second spring elements - -.
Claim 8, line 1, “the device” should be - - The device - -.
Claim 8, line 2, “the first and second spring portions” should be - - the first and second spring elements - -.
Appropriate correction is required.

REASONS FOR ALLOWANCE

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the pressing surface includes a socket for a snap-on device, the socket including a cylindrical inner surface having first and second spring elements inside the socket, where the cylindrical inner surface has a first constant diameter portion, and a second reduced diameter portion at a location of the spring elements where the spring elements extend into the cylindrical inner surface, and further comprising a snap-on device with a snap head that pushes open the first and second spring portions to fit into a snap shaped socket area held by the first and second spring portions by spring action of the first and second spring elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 11-14, filed 07/25/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 




Examiner’s Comment
In view of applicant’s amendments to the drawings, specification and claims submitted in the reply filed on 07/25/2022, the claim rejections under 35 USC § 112, 102 & 103 indicated in the prior Office action have been withdrawn.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677